        Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 1 of 37



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States of America,           :    CRIMINAL ACTION
                                    :    NO. 05-280-02
       v.                           :
                                    :
Eric Andrews.                       :


                           M E M O R A N D U M


EDUARDO C. ROBRENO, J.                               August 19, 2020


                           Table of Contents
I.     INTRODUCTION .............................................. 2
II.    BACKGROUND ................................................ 3
III.    LEGAL STANDARD........................................... 6
IV.    DISCUSSION ................................................ 6
 A.   The Court’s Authority to Reduce a Sentence............... 7
   1.   Extraordinary and Compelling Reasons ................... 8
   2.   Reasons Other Than Illness, Old Age, and Family
   Circumstances .............................................. 12
       a.   Length of the Sentence................................... 15
       b.   Amendment to § 924(c).................................... 18
 B.     Extraordinary and Compelling Reasons in this Case....... 24
V.     CONCLUSION ............................................... 37

       In 2018, Congress enacted the First Step Act (“FSA”). The

FSA provided for, among other things, the reduction of federal

sentences, if the federal prisoner could demonstrate

extraordinary and compelling reasons warranting such relief.

Circa March 2020, the United States (as well as most of the

world) recognized the presence of a novel coronavirus, which

could endanger the lives of millions of people. Particularly at
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 2 of 37



risk, because of the inherent conditions of incarceration, were

persons kept in custodial environments.

     The confluence of these twin events, the passage of the FSA

and the appearance of the coronavirus, created a perfect storm,

generating countless petitions for compassionate release giving

birth to district court decisions in the hundreds, granting and

denying relief.

     Without guidance from Congress and the Sentencing

Commission (which lacks a quorum to act) concerning the meaning

of the terms extraordinary and compelling, and in the fog of war

created by incomplete and at times conflicting health

information, courts have struggled to find their way to a

principled disposition of compassionate release petitions.

     With this experience in mind, the Court will proceed to

consider the instant motion for compassionate release by first

defining the scope of its own authority to reduce a lawfully

imposed sentence and, upon locating such authority, determining

whether the facts and circumstances alleged here rise to the

level of extraordinary and compelling.


I.   INTRODUCTION
     Eric Andrews is serving a 312-year sentence for thirteen

armed robberies he committed when he was nineteen years old. The

FSA amended the compassionate release provision in the United

States Code to allow defendants to move the Court for a

                                    2
       Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 3 of 37



reduction of a sentence for extraordinary and compelling

reasons. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239

(codified at 18 U.S.C. § 3582(c)(1)(A)). Under this authority,

Andrews moves the Court for a reduction of his sentence.


II.   BACKGROUND
      In 2005, Andrews, at nineteen years of age, was charged

with committing thirteen robberies, conspiring to commit

robberies, and brandishing a firearm during the completed

crimes. Andrews was indicted along with three others, and of the

three, two pleaded guilty, and one, along with Andrews,

proceeded to trial, where the two were found guilty.

      Andrews was sentenced to 312 years’ imprisonment: the

conspiracy and substantive robbery counts account for fifty-

seven months of his sentence, while the other 3,684 months of

his sentence were imposed on account of thirteen counts of

brandishing a firearm in furtherance of a crime of violence

under 18 U.S.C. § 924(c). These firearm counts each carry a

mandatory minimum sentence of seven years. But at the time

Andrews was sentenced, successive § 924(c) counts in the first

prosecution each carried a mandatory minimum of twenty-five

years. Thus, with twelve § 924(c) counts carrying mandatory

twenty-five-year sentences, which must run consecutively, this

disproportionate sentence was mandated.



                                     3
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 4 of 37



    The FSA amended § 924(c) to provide that the twenty-five-

year mandatory minimum only applies to a “violation of this

subsection that occurs after a prior conviction under this

subsection has become final.” § 403(a), 132 Stat. 5194, 5221–22

(codified at 18 U.S.C. § 924(c)(1)(C)). While the amendment was

titled a “clarification,” the provision was explicitly not

retroactive, unlike other portions of the FSA. § 403(b), 132

Stat. 5194, 5222. Even if the amendment applied retroactively or

Andrews were sentenced today under the amended provision, he

would be sentenced to a mandatory minimum of ninety-one years

for the thirteen § 924(c) counts.

    Andrews argues that he does not seek retroactive

application of the § 924(c) amendment, but that he instead moves

the Court for compassionate release under 18 U.S.C.

§ 3582(c)(1). He asks for a reduction of his sentence to time

served, after having served fourteen years. In arguing that

extraordinary and compelling reasons exist, Andrews’s motion

focused on the length of the sentence and the FSA’s reduction of

§ 924(c) successive mandatory minimums on a first conviction.

And while not expressly arguing that they are extraordinary and

compelling reasons, it also pointed to his rehabilitation in

prison and his young age at the time of the offenses as factors

under § 3553(a). In his reply to the government’s response, he

more directly argued that all four of these reasons are

                                    4
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 5 of 37



extraordinary and compelling when considered together, as part

of a holistic review, and he added that the decision to charge

thirteen § 924(c) counts as a trial penalty is also an

extraordinary and compelling reason. In the briefing—both by

Andrews and by the government—the question of whether there are

extraordinary and compelling circumstances here was largely

eclipsed by the issue of the Court’s power to grant

compassionate release.

    At the oral argument—where the Court pressed the parties

about whether there are extraordinary and compelling reasons

here—Andrews again asserted the holistic approach. While

pointing to all five reasons listed above, Andrews especially

focused on the length of the sentence and the government’s

decision to charge thirteen consecutive § 924(c) counts. He

argued, “if this [United States Attorney’s] Office used the

prosecutorial judgment it used back then against a 19-year-old

and made him eat 13 consecutive mandatory seven-year sentences,

this Court would have the authority [to grant compassionate

release one day after the sentence was imposed].” Oral Arg. Tr.

45:2–45:5, ECF No. 245.

    By way of a letter, after the briefing and argument,

Andrews also raised his susceptibility to the COVID-19 pandemic,

due to hypertension requiring medication, as an additional

extraordinary and compelling reason for granting his motion.

                                    5
       Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 6 of 37



III. LEGAL STANDARD
      In interpreting a statute, the Court begins “with the

statutory text,” and “[u]nless otherwise defined, statutory

terms are generally interpreted in accordance with their

ordinary meaning.” BP Am. Prod. Co. v. Burton, 549 U.S. 84, 91

(2006) (citations omitted). The Court considers “the specific

context in which that language is used, and the broader context

of the statute as a whole,” assumes “that every word in a

statute has meaning,” and avoids “interpreting one part of a

statute in a manner that renders another part superfluous.”

Disabled in Action of Pennsylvania v. Se. Pennsylvania Transp.

Auth., 539 F.3d 199, 210 (3d Cir. 2008) (internal quotations and

citations omitted). The Court “also consider[s] the overall

object and policy of the statute, and avoid[s] constructions

that produce odd or absurd results or that are inconsistent with

common sense.” Id. (internal quotations and quotation marks

omitted).


IV.   DISCUSSION
      To decide Andrews’s compassionate release motion, the Court

must first determine its authority to reduce a lawfully imposed

sentence and, once it locates the scope of the authority, it

must evaluate whether Andrews’s case presents extraordinary and

compelling reasons for granting the motion.




                                     6
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 7 of 37



    A.    The Court’s Authority to Reduce a Sentence
    The concept of compassionate release is not a novel one. It

was created with the Comprehensive Crime Control Act of 1984,

Pub. L. 98-473, § 3582(c)(1)(A), 98 Stat. 1837, 1998–99, which

also abolished parole and created the current determinate

sentencing regime. Under the compassionate release provision as

originally written in 1984, a motion for compassionate release

could only be brought by the Bureau of Prisons (“BOP”).

§ 3582(c)(1)(A), 98 Stat. 1837, 1998–99. In December of 2018

Congress enacted the FSA. And the FSA—for the purpose of

increasing the use and transparency of compassionate release, as

the relevant section is titled—amended the compassionate release

provision to allow a motion brought directly by the defendant.

§ 603(b), 132 Stat. 5194, 5239 (codified at 18 U.S.C.

§ 3582(c)(1)(A)). Thus, while the BOP was the gatekeeper to

compassionate release under the Comprehensive Crime Control Act

of 1984, the FSA divested the BOP of this sole gatekeeper role.

    Under the compassionate release provision, as amended, the

Court may, on the defendant’s motion, “reduce the term of

imprisonment” of the defendant “after considering the factors

set forth in section 3553(a)” if (1) the administrative

exhaustion requirement is met, (2) “extraordinary and compelling

reasons warrant such a reduction,” and (3) “such a reduction is

consistent with applicable policy statements issued by the


                                    7
       Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 8 of 37



Sentencing Commission.” 18 U.S.C. § 3582(c)(1). Because there is

no dispute that the exhaustion requirement is met here, the

Court first turns to what the Court may properly consider as

extraordinary and compelling reasons.


           1.    Extraordinary and Compelling Reasons
     Congress did not define extraordinary and compelling

reasons, except by providing that rehabilitation alone is not

enough. 28 U.S.C. § 994(t). Instead, Congress directed the

Sentencing Commission (“Commission”) to “describe what should be

considered extraordinary and compelling reasons for sentence

reduction” under compassionate release. Id.

     Following Congress’s direction, the Commission described

extraordinary and compelling reasons, in a policy statement, as

(1) illness, (2) old age, (3) family circumstances, and

(4) other reasons determined by the BOP. U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n

2018).1 It is undisputed that there is no illness, old age, or

family circumstance that provides the basis for granting

compassionate release here. The only question, at the outset, is

whether the Court, in considering a defendant’s motion for

compassionate release, may only consider these reasons and other



1 In turn, the BOP does not define “other” reasons, but provides that
compassionate release can be granted based on illness, old age, or family
circumstances. Federal Bureau of Prisons, Program Statement 5050.50 (Jan. 17,
2019).

                                      8
       Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 9 of 37



reasons determined by the BOP, or whether it may go beyond those

reasons.

      Many district courts have now weighed in on this question,

and they overwhelmingly conclude that a court can make an

independent determination of what constitutes extraordinary and

compelling reasons. Although a minority of district courts have

held that reasons other than illness, old age, and family

circumstances are limited to those determined by the BOP,2 “a

majority of district courts have concluded that the ‘old policy

statement provides helpful guidance, [but] . . . does not

constrain [a court’s] independent assessment of whether

“extraordinary and compelling reasons” warrant a sentence

reduction under § 3852(c)(1)(A).’” United States v. Rodriguez, -

-- F. Supp. 3d ----, No. 03-cr-00271, 2020 WL 1627331, at *4

(E.D. Pa. Apr. 1, 2020) (alterations in original) (quoting

United States v. Beck, 425 F. Supp. 3d 573, 582 (M.D.N.C.

2019)).

      The majority of courts reason that because the Commission’s

policy statement is by its own terms limited to compassionate



2 See United States v. Lynn, No. 89-cr-0072, 2019 WL 3805349, at *4 (S.D. Ala.
Aug. 13, 2019) (“The Commission may well decide that, since BOP is no longer
the gatekeeper regarding the filing of motions for compassionate release,
neither should it be the gatekeeper regarding the residual category of
extraordinary and compelling reasons for compassionate release. Should the
Commission so amend its policy statement, the courts will of course be bound
by Section 3582(c)(1)(A) to follow the amended version. Until that day,
however, the Court must follow the policy statement as it stands.”), appeal
dismissed, No. 19-13239-F, 2019 WL 6273393 (11th Cir. Oct. 8, 2019).

                                      9
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 10 of 37



release motions brought by the BOP, the policy statement is

inapplicable to motions brought directly by defendants. Id.

Therefore, given that the policy statement is applicable only to

motions brought by the BOP and not those brought by defendants,

the Court can make its own independent determination as to

extraordinary and compelling reasons when the defendant moves

for compassionate release. Id.3 This is the more persuasive line

of cases.

     The minority’s position is not persuasive because it would

put motions brought directly by the defendant at a disadvantage

to those brought by the BOP. In other words, under the minority

view, when the BOP brings the motion, compassionate release may

be granted based on reasons other than illness, old age, and

family circumstances, but when the defendant brings the motion,

compassionate release may not be granted based on such “other”

reasons. And, as one court put it, it would be an odd result if

the defendant could only bring the motion “by accepting a pared-

down standard of review that omitted the flexible [“other”

reasons] catchall standard.” Id. *5.4


3 See also United States v. Brown, 411 F. Supp. 3d 446, 449–50 (S.D. Iowa
2019) (“In the absence of an applicable policy statement . . . the district
court can consider anything—or at least anything the BOP could have
considered—when assessing a defendant’s motion.”), order amended on
reconsideration, --- F. Supp. 3d ----, No. 05-cr-00227-1, 2020 WL 2091802
(S.D. Iowa Apr. 29, 2020)).
4 The position taken by a minority of courts is also inconsistent with case

law that provides that courts give no deference to administrative agencies in
this situation. See Rodriguez, --- F. Supp. 3d at ----, 2020 WL 1627331, at
*6 n.12 (“[C]ourts ‘do not generally accord deference to one agency’s

                                     10
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 11 of 37



      The government’s argument that the policy statement is

binding misses the mark because the policy statement does not

apply to motions by defendants. The government argues that most

courts have ruled incorrectly because the Commission’s policy

statement is binding, citing Dillon v. United States, 560 U.S.

817, 819 (2010). But this argument is unavailing because, even

if binding when the BOP brings the motion, the policy statement

is inapplicable to situations where the defendant, not the BOP,

brings the motion for compassionate release.5

      That said, if the sentencing commission updates the policy

statement to make it applicable to motions by defendants, the

Court must ensure that the sentence reduction upon a defendant’s

motion is consistent with that policy statement.6 In the



interpretation of a regulation issued and administered by another agency.’”
(quoting Chao v. Community Tr. Co., 474 F.3d 75, 85 (3d Cir. 2007)).
5 See Rodriguez, --- F. Supp. 3d at ----, 2020 WL 1627331, at *4

(“Accordingly, by its own terms, the scope of the old policy statement is
clearly outdated and, at the very least, does not apply to the entire field
of post-First Step Act motions. In other words, for prisoner-filed motions,
there is a gap left open that no ‘applicable’ policy statement has
addressed.”); United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019)
(“By its terms, the old policy statement applies to motions for compassionate
release filed by the BoP Director and makes no mention of motions filed by
defendants.”). Further, the policy statement cannot be binding to the extent
it contradicts the FSA because guidelines can only be binding if they do not
contradict statutes. See United States v. Adeyemi, No. 06-cr-124, 2020 WL
3642478, at *14 (E.D. Pa. July 6, 2020) (holding that the policy statement is
not binding because “[t]he plain language of section 3582(c)(1)(A)(i), not
just Congress’s intent to improve and increase compassionate release,
contradicts the introductory phrase of Note 1(D) to the Commission’s policy
statement” (citing United States v. LaBonte, 520 U.S. 751 (1997) & Stinson v.
United States, 508 U.S. 36 (1993))).
6 See United States v. Lynn, No. 89-cr-0072, 2019 WL 3805349, at *4 (S.D. Ala.

Aug. 13, 2019) (“Should the Commission so amend its policy statement, the
courts will of course be bound by Section 3582(c)(1)(A) to follow the amended
version.”), appeal dismissed, No. 19-13239-F, 2019 WL 6273393 (11th Cir. Oct.
8, 2019).

                                     11
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 12 of 37



meantime,7 the Commission’s policy statement, while inapplicable

to motions by defendants, nonetheless provides helpful guidance

to the Court in determining what constitutes extraordinary and

compelling reasons.8 United States v. Ebbers, 432 F. Supp. 3d

421, 427 (S.D.N.Y. 2020).


            2.   Reasons Other Than Illness, Old Age, and Family
            Circumstances
      The Court will consider Andrews’s suggested reasons for

finding that extraordinary and compelling reasons are present,

except when the proposed reasons violate the doctrine of

separation of powers. Andrews presents the following as

extraordinary and compelling reasons: (1) young age at the time

of the offense, (2) rehabilitation in prison, (3) susceptibility

to COVID-19, (4) the prosecutorial charging decision, (5) the

length of the sentence, and (6) the amendment to § 924(c).

      Not all of Andrews’s suggested reasons are appropriate to

consider. The offender’s young age and rehabilitation may be

extraordinary reasons in that they may be “[b]eyond what is

usual, customary, regular, or common.” Extraordinary, Black’s

Law Dictionary (10th ed. 2014). Similarly, young age and

rehabilitation may be compelling in that they may demonstrate



7 See Rodriguez, --- F. Supp. 3d. at ----, 2020 WL 1627331, at *6 (“Nothing in
§ 3852(c)(1)(A)(i) requires courts to sit on their hands in situations like
these. Rather, the statute’s text directly instructs courts to ‘find that’
extraordinary circumstances exist.”).
8 See infra Section IV.B.


                                     12
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 13 of 37



“[a] need so great that irreparable harm or injustice would

result if it is not met.” Compelling Need, Black’s Law

Dictionary (10th ed. 2014). And the government does not dispute

that susceptibility to COVID-19, under certain circumstances,

can be an extraordinary and compelling reason. But the other

three reasons—the prosecutor’s charging decision, the length of

the sentence, and the amendment to § 924(c)—implicate separation

of powers concerns.

    A sentence is the result of decisions by all three branches

of the government. The legislature defines the crime and

establishes the penalty. The executive determines whether to

prosecute the crime. And the judiciary imposes a specific

sentence following a conviction, but within the scope of the

penalty established by the legislature. Thus, a motion for

compassionate release calls into question the judgments of all

three branches. The Supreme Court has recognized that sentencing

“has never been thought of as the exclusive constitutional

province of any one Branch.” Mistretta v. United States, 488

U.S. 361, 390 (1989). So, determining the power of the Court to

reduce a sentence implicates separation of powers jurisprudence,

which is animated by a concern about “the encroachment or

aggrandizement of one branch at the expense of the other.” Id.

at 382 (quoting Buckley v. Valeo, 424 U.S. 1, 122 (1976)).



                                   13
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 14 of 37



     The separation of powers doctrine requires “that the

Judicial Branch neither be assigned nor allowed ‘tasks that are

more properly accomplished by [other] branches.’” Id. at 383

(alteration in original) (quoting Morrison v. Olson, 487 U.S.

654, 680–81 (1988)). Thus, any consideration of extraordinary

and compelling reasons must respect Congress’s “exclusive power

to define offenses and to establish penalties” and recognize

that “the decision whether or not to prosecute and what charges

to file generally rests within the prosecutor’s broad

discretion.” United States v. MacEwan, 445 F.3d 237, 251 (3d

Cir. 2006) (internal quotations and quotation marks omitted).

     As to the three reasons that raise separation of powers

concerns here—i.e., the prosecutor’s charging decision, the

length of the sentence, and the amendment to § 924(c)—the Court

will assume, without deciding, that prosecutorial decisions may

appropriately be considered as extraordinary and compelling

reasons, despite the serious separation of powers concerns.9 But


9 In our criminal justice system, “[w]hether to prosecute and what charge to
file or bring before a grand jury are decisions that generally rest in the
prosecutor’s discretion.” United States v. Batchelder, 442 U.S. 114, 124
(1979). And judicial authority to review prosecutorial decisions remains a
“limited authority to affect prosecutorial actions when those actions are
taken in violation of the Constitution.” United States v. Santtini, 963 F.2d
585, 596 (3d Cir. 1992). That said, Congress may place some “statutory []
limits enforceable through judicial review” on “the exercise of prosecutorial
discretion.” Nader v. Saxbe, 497 F.2d 676, 679 n.19 (D.C. Cir. 1974); see
also The Confiscation Cases, 74 U.S. 454, 457 (1868). But courts “may not
lightly impute to Congress an intent to remove prosecutorial discretion from
the Executive and place it in courts and private parties.” Nathan v. Smith,
737 F.2d 1069, 1079 (D.C. Cir. 1984) (Bork, J., concurring); see also United
States v. HSBC Bank USA, N.A., 863 F.3d 125, 138 (2d Cir. 2017); United
States v. Fokker Servs. B.V., 818 F.3d 733, 742 (D.C. Cir. 2016). In this

                                     14
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 15 of 37



the other two suggested reasons—the length of the sentence and

the amendment to § 924(c)—implicate separation of powers

concerns that cannot be avoided and to which the Court now

turns.


                 a.    Length of the Sentence
     The length of the sentence cannot be an extraordinary and

compelling reason to grant compassionate release because this

would infringe on the legislature’s province to fix penalties.

This is especially true when mandatory minimums are involved. In

essence, Andrews asks the Court to reevaluate his sentence and

fashion its own brand of justice. But to do so in this manner

would intrude on legislative prerogatives.

     In our criminal justice system, “the fixing of prison terms

for specific crimes involves a substantive penological judgment

that, as a general matter, is ‘properly within the province of

legislatures, not courts.’” Harmelin v. Michigan, 501 U.S. 957,

998 (1991) (Kennedy, J., concurring) (quoting Rummel v. Estelle,

445 U.S. 263, 275–76 (1980)). It is well settled that “the scope

of judicial discretion with respect to a sentence is subject to




case, the Court need not determine whether the FSA authorizes judicial review
of charging decisions because, as discussed further below, Andrews does not
even begin to come close to a showing of prosecutorial misconduct or abuse of
discretion. See infra Section IV.B. Therefore, the Court will assume without
deciding that the FSA authorizes a consideration of prosecutorial decisions
as extraordinary and compelling reasons.



                                     15
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 16 of 37



congressional control.” Mistretta, 488 U.S. at 364 (citing Ex

parte United States, 242 U.S. 27 (1916)). “Congress has the

power to define criminal punishments without giving the courts

any sentencing discretion.” Chapman v. United States, 500 U.S.

453, 467 (1991) (citation omitted). Ultimately, in legislating

mandatory sentences for certain crimes, Congress divested the

courts of all sentencing discretion below those mandatory

minimums. MacEwan, 445 F.3d at 251.

    Reducing a sentence based on the length of the sentence

would be a usurpation of Congress’s power to set criminal

penalties. Compassionate release does not give federal courts

free rein to reassess lawfully imposed sentences; it “is not an

opportunity to second guess or to reconsider whether the

original sentence was just.” United States v. Ebbers, 432 F.

Supp. 3d 421, 429 (S.D.N.Y. 2020). Compassionate release is not

a form of judicial (as opposed to executive) clemency.

    And especially where the length of the sentence was

determined by the imposition of a mandatory minimum, the

encroachment into the legislature’s province is exacerbated.

Reducing a mandatory minimum sentence based on its length is a

bold assertion of full discretion—constrained only by the

Court’s own assessment of whether the length is extraordinary




                                   16
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 17 of 37



and compelling—where Congress expressly divested the courts of

all such discretion.10

     Further, to consider the length of the sentence as an

extraordinary and compelling reason for reducing a sentence also

offends the rule of finality enacted by Congress. 18 U.S.C.

§ 3582(b). It is true that compassionate release provides “an

‘exception to the general rule of finality’ over sentencing

judgments.” United States v. Rodriguez, 855 F.3d 526, 529 (3d

Cir. 2017) (quoting Dillon v. United States, 560 U.S. 817, 824

(2010)). But this limited power does not license courts to

revisit all sentences. In other words, if the Court were

permitted under the guise of compassionate release to reduce a

sentence based on the Court’s idiosyncratic belief that the

previously imposed sentence is too long, compassionate release

would be the exception that swallows the general rule of

finality. Under this view, a federal court could resentence a

defendant immediately after the defendant has been sentenced.

And a court could reduce a duly imposed sentence to time served



10The Court only holds that the length of a sentence, including a sentence
imposed pursuant to a mandatory minimum, cannot itself be an extraordinary
and compelling reason for granting compassionate release. The reduction of a
sentence below the mandatory minimum is a separate and distinct issue.
Whether a sentence that was imposed pursuant to a mandatory minimum may be
reduced where there are valid extraordinary and compelling reasons, e.g.,
illness, remains an open question. See United States v. Varnado, No. 14-cr-
283, 2020 WL 2512204, at *1 n.1. (S.D. Cal. May 15, 2020) (“Whether district
courts have authority to grant a reduction in sentence under § 3582(c)(1)(A)
where the defendant’s original sentence was based on a mandatory minimum is
an open question.”), appeal docketed, No. 20-50160 (9th Cir. June 10, 2020).

                                     17
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 18 of 37



immediately after the sentence is pronounced. Under these

circumstances, the federal judiciary would return to the much-

criticized indeterminate sentencing regime, and a duly imposed,

legal sentence would be simply aspirational, without the

requisite finality.

    Therefore, the Court cannot consider the length of a

lawfully imposed sentence, even if it is a disproportionate

sentence, as an extraordinary and compelling reason warranting

compassionate release.


               b.     Amendment to § 924(c)
    The FSA’s amendment to § 924(c) cannot be an extraordinary

and compelling reason because this would intrude on Congress’s

authority to determine the temporal scope of its statutes. The

amendment is expressly not retroactive, and the retroactivity of

a statute is determined by Congress and not by a court, unless

Congress has not expressly determined its retroactivity.

Granting a motion for compassionate release on the basis of the

amendment to § 924(c) would supplant the retroactivity

determination of courts—that the amendment should be applied

retroactively on a case-by-case basis—for the retroactivity

determination of Congress—that the amendment should not be

applied retroactively. When Congress speaks on the retroactivity

of the statute, its judgment is final.



                                   18
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 19 of 37



     Retroactivity doctrine “allocates to Congress

responsibility for fundamental policy judgments concerning the

proper temporal reach of statutes.” Landgraf v. USI Film Prod.,

511 U.S. 244, 273 (1994). And a court only determines the

retroactivity of a statute when “the statute contains no []

express command” regarding retroactivity. Id. at 280. This is

because “the legislative power is the power to make law, and

Congress can make laws that apply retroactively.” Patchak v.

Zinke, 138 S. Ct. 897, 905 (2018). The constitutional

restrictions on Congress’s authority to decide the retroactivity

of statutes are limited to the Ex Post Facto Clause, the

Contracts Clause, the Takings Clause, the Bills of Attainder

Clause, and the Due Process Clause. Bank Markazi v. Peterson,

136 S. Ct. 1310, 1325 (2016) (citing Landgraf 511 U.S. at 266–

67). But “[a]bsent a violation of one of those specific

provisions,” the Court must give a statute “its intended

[temporal] scope.” Id. (quoting Landgraf, 511 U.S. at 267–68).

     A number of courts that have considered whether the

amendment to § 924(c) can be an extraordinary and compelling

reason have held that it can.11 These courts reason that “a

11See United States v. Quinn, --- F. Supp. 3d ----, No. 91-cr-00608, 2020 WL
3275736, at *4 (N.D. Cal. June 17, 2020) (“Consistent with numerous other
courts to have confronted similar situations since the FSA, this decision
turns on the enormous sentencing disparity created by subsequent changes to
federal sentencing law which constitutes an ‘extraordinary and compelling
reason’ for Quinn’s compassionate release.”); United States v. Brown, --- F.
Supp. 3d ----, No. 05-cr-00227-1, 2020 WL 2091802, at *8 (S.D. Iowa Apr. 29,
2020) (collecting cases).

                                     19
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 20 of 37



legislative rejection of the need to impose sentences under

§ 924(c), as originally enacted, as well as a legislative

declaration of what level of punishment is adequate” is an

extraordinary and compelling reason. United States v. Redd, ---

F. Supp. 3d ----, No. 97-cr-00006, 2020 WL 1248493, at *6 (E.D.

Va. Mar. 16, 2020) (footnote omitted). Some of these courts hold

that the amendment may only be a basis for granting

compassionate release “in combination with other circumstances.”

United States v. Defendant(s), No. 99-cr-00257, 2020 WL 1864906,

at *6 (C.D. Cal. Apr. 13, 2020) (quoting United States v.

O’Bryan, No. 96-cr-10076-03, 2020 WL 869475, at *2 (D. Kan. Feb.

21, 2020)). They reason that the amendment’s express non-

retroactivity forecloses granting a motion for compassionate

release when the amendment is the only reason for doing so but

does not prevent a court from granting compassionate release

based on the amendment together with another reason. United

States v. Brown, --- F. Supp. 3d ----, No. 05-cr-00227-1, 2020

WL 2091802, at *9 (S.D. Iowa Apr. 29, 2020).12



12See also United States v. Pitts, No. 94-cr-70068-2, 2020 WL 1676365, at *7
(W.D. Va. Apr. 6, 2020) (“To be clear, the limitation of § 403(b) does not
necessarily preclude the court from reducing Pitts' drug sentences. But
§ 403(b) indicates that Congress did not intend the sentencing disparity
between defendants sentenced before and after the § 924(c) amendment to
constitute a sufficient basis on its own to grant the reduction Pitts
seeks.”), appeal docketed, No. 20-6551 (4th Cir. Apr. 22, 2020); United
States v. Chan, No. 96-cr-00094-13, 2020 WL 1527895, at *6 (N.D. Cal. Mar.
31, 2020) (“It is not unreasonable for Congress to conclude that not all
defendants convicted under § 924(c) should receive new sentences, even while
expanding the power of the courts to relieve some defendants of those

                                     20
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 21 of 37



     This reasoning is not persuasive. This interpretation

“effectively [provides the statute] retroactive effect on a

case-by-case basis.” United States v. Jackson, No. 08-cr-20150-

02, 2020 WL 2812764, at *5 (D. Kan. May 29, 2020), reconsidered

on other grounds, No. 08-cr-20150-02, 2020 WL 4284312, at *1 (D.

Kan. July 27, 2020). The amendment provides as follows: “This

section, and the amendments made by this section, shall apply to

any offense that was committed before the date of enactment of

this Act, if a sentence for the offense has not been imposed as

of such date of enactment.” § 403(b), 132 Stat. 5194, 5222. The

text of the amendment plainly states that individuals will

receive the benefit of the amendment if they have not been

sentenced. Considering the amendment as an extraordinary and

compelling reason is giving the benefit of the amendment to

individuals who were already sentenced, thus turning the

amendment on its head. If Congress wanted the amendment to be

retroactive on a case-by-case basis, it would have said so in

the text of the statute.

     The legislative history of the FSA informs that the

amendment was the product of a legislative compromise,13 which


sentences on a case-by-case basis.” (quoting United States v. Maumau, No. 08-
cr-00758-11, 2020 WL 806121 (Feb. 18, 2020))).
13 See 164 Cong. Rec. S7,749 (daily ed. Dec. 18, 2018) (statement of Sen.

Leahy) (“I would like to see a broader judicial safety valve and additional
retroactive activity. . . . But this is the nature of compromise. You don’t
get everything you want. And when I look at the scope of reforms before us
today—including a modest expansion of the safety valve, retroactive
application of the Fair Sentencing Act, a reduction to some of the most

                                     21
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 22 of 37



the Court must respect. In other words, the Court must “giv[e]

full effect to all of Congress’ statutory objectives, as well as

the specific balance struck among them.” Lewis v. Alexander, 685

F.3d 325, 343 (3d Cir. 2012) (citing Rodriguez v. United States,

480 U.S. 522, 525–26 (1987)). To contradict the plain text of

the statute based on the title of the amendment14 or the greater

purpose of the FSA “frustrates rather than effectuates

legislative intent.” Rodriguez, 480 U.S. at 526. Invocations of

lofty ideals of criminal justice reform enshrined throughout the

FSA do not override the plain text of the amendment.

     Moreover, the argument that compassionate release can be

used as a vehicle to provide case-by-case retroactivity without

running afoul of the retroactivity provision ignores principles

of statutory construction. The Court looks to “the canon

generalia specialibus non derogant, that the specific governs



indefensible mandatory minimums on the books, as well as reforms to add
evidence-based practices to our prison system and reentry efforts—I believe
this is a historic achievement.”); 164 Cong. Rec. S7,649–50 (daily ed. Dec.
17, 2018) (statement of Sen. Grassley) (“Some have called for eliminating
mandatory minimums or cutting them back severely. I happen to be a supporter
of mandatory minimum sentences because it helps law enforcement take down
criminal enterprises, but at the same time, I recognize there is some
unfairness in how these mandatory minimum sentences are sometimes
applied. . . . The President deserves credit for brokering a deal that
improves fairness and supports law enforcement. A tremendous amount of credit
is also due to my colleagues in the Senate who helped to forge a bipartisan
compromise on complex issues.”).
14 See United States v. Quinn, --- F. Supp. 3d ----, No. 91-cr-00608, 2020 WL

3275736, at *4 (N.D. Cal. June 17, 2020) (“‘The portion of the First Step Act
amending § 924(c) is titled “Clarification of Section 924(c), ... suggesting
that Congress never intended the statute to result in a “stacked” sentence’
like Quinn’s.” (alteration in original) (quoting United States v. Decator, --
- F. Supp. 3d ----, No. 95-cr-0202, 2020 WL 1676219, at *4 (D. Md. Apr. 6,
2020))).

                                     22
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 23 of 37



the general in interpreting a statutory scheme.” Cazun v.

Attorney Gen. United States, 856 F.3d 249, 256 (3d Cir. 2017).

Before applying this canon, it must be determined that the two

provisions at issue “both address the same subject matter” and

“cannot be reconciled.” Creque v. Luis, 803 F.2d 92, 94–95 (3d

Cir. 1986).

    The generalia canon forecloses the use of the compassionate

release provision to circumvent the retroactivity provision. The

two provisions address the same subject matter in that, when

compassionate release takes the amendment into account, they

both address whether sentenced defendants will get the benefit

of the amendment. And holding that the provisions are reconciled

by not giving the benefit of the amendment to all sentenced

defendants but only to some sentenced defendants on a case-by-

case basis is a rewriting of the amendment, not a reconciliation

at all. To be retroactive is to “extend[] in scope or effect to

matters that have occurred in the past.” Retroactive, Black’s

Law Dictionary (10th ed. 2014). The retroactivity provision

provides specifically that the amendment will extend to matters

where the defendant has not been sentenced. To construe the

amendment to apply to matters where the defendant has already

been sentenced makes the general provision trump the specific

provision.



                                   23
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 24 of 37



     Therefore, the Court cannot consider the amendment to

§ 924(c) as an extraordinary and compelling reason for granting

compassionate release.


     B.    Extraordinary and Compelling Reasons in this Case
     Having determined the authority and circumstances under

which a sentence may be reduced, the Court now turns to whether

Andrews presents reasons warranting compassionate release.

     Neither Congress nor the Commission have elaborated on the

meaning of extraordinary and compelling reasons other than old

age, health, and family circumstances. In the absence of

guidance, the Court gives these terms their ordinary meanings.

See United States v. Castano-Vasquez, 266 F.3d 228, 233 (3d Cir.

2001) (citing Chapman v. United States, 500 U.S. 453, 461–62

(1991)).

     The ordinary meaning of extraordinary is “[b]eyond what is

usual, customary, regular, or common.” Extraordinary, Black’s

Law Dictionary (10th ed. 2014).15 And the ordinary meaning of

compelling need is “[a] need so great that irreparable harm or

injustice would result if it is not met.” Compelling Need,

Black’s Law Dictionary (10th ed. 2014).




15Accord United States v. Castano-Vasquez, 266 F.3d 228, 233 (3d Cir. 2001)
(“The ordinary meaning of ‘extraordinary’ is ‘more than ordinary . . . going
beyond what is usual, regular, common, or customary . . . exceptional to a
very marked extent.’” (alterations in original) (citing Webster’s New Int’l
Dictionary 807 (3d ed. 1993))).

                                     24
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 25 of 37



     In enacting the FSA, Congress chose the terms to be

expressed in the conjunctive. See Reese Bros. v. United States,

447 F.3d 229, 235 (3d Cir. 2006) (“The usual meaning of the word

‘and,’ however, is conjunctive.”). Each of the terms,

“extraordinary” and “compelling,” has a distinct meaning. When

Congress chooses to speak in the conjunctive, it intends that

each element of the conjunction be satisfied separately and

individually. See id. at 235–37. In other words, for

compassionate release to be available, in the first instance,

the Court must find that there are sufficient grounds that the

circumstances identified by the defendant are both extraordinary

and compelling.

     Most commonly, though, Courts conflate the two terms,

applying a sort of “totality of the circumstances” or seat-of-

the-pants “I know it when I see it” approach.16 This manner of



16See, e.g., United States v. Clausen, No. 00-cr-291-2, 2020 WL 4260795, at
*7 (E.D. Pa. July 24, 2020) (“Clausen’s circumstances—particularly the
combination of his excessive sentence and his demonstrated rehabilitation—
present extraordinary and compelling reasons that justify a sentence
reduction.”); United States v. Adeyemi, No. 06-cr-124, 2020 WL 3642478, at
*28 (E.D. Pa. July 6, 2020) (“We ultimately conclude Mr. Adeyemi has shown
extraordinary and compelling reasons—not due to Mr. Adeyemi’s health
conditions alone, nor due to a change in sentencing law, but under the
combination of the factors approved and applied by the Bureau of Prisons.”);
McCoy v. United States, No. 03-cr-197, 2020 WL 2738225, at *6 (E.D. Va. May
26, 2020) (“While none of the foregoing factors can independently support a
sentence reduction, in combination, Petitioner has established extraordinary
and compelling reasons for a sentence reduction in the aggregate.
Specifically, Petitioner’s relative youth at the time of the sentence, the
overall length of the sentence, the disparity between his sentence and those
sentenced for similar crimes after the FIRST STEP Act, and his rehabilitative
efforts form an extraordinary and compelling basis for relief.”), appeal
docketed, (4th Cir. June 5, 2020).

                                     25
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 26 of 37



exercising the “broad discretion of the district court risks

introducing significant disparities in sentences under the

rubric of compassionate release,” depending upon the prism

through which individual courts view the case. United States v.

Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020).

     In the presence of this vague standard, the Court’s

judgment can be informed by the Commission’s policy statement,

the BOP’s program statement, and the case law interpreting them.

Of course, neither the Commission’s policy statement, the BOP’s

program statement, nor, in the absence of Supreme Court or Third

Circuit guidance, the case law interpreting them is binding on

the Court.17 Nor is their application mandatory. However, they

are helpful in that they represent the sort of experience and

collective wisdom to guide us in this uncharted area.

     The Commission’s policy statement provides that

extraordinary and compelling reasons exist when the defendant is

suffering from an irremediable medical condition, has reached an



17As discussed above, the Commission’s policy statement and the BOP’s program
statement are not applicable to compassionate release motions brought by
defendants, and thus they are not binding on the Court here. See supra
Section IV.A.1. And the only court of appeals to consider the question of
other extraordinary and compelling reasons so far is the Tenth Circuit, in a
nonprecedential opinion. See United States v. Saldana, 807 F. App’x 816, 819
(10th Cir. 2020) (nonprecedential) (“BOP Program Statement 5050.50 identifies
several nonexclusive factors to determine whether ‘other’ extraordinary and
compelling reasons exist: the defendant’s criminal and personal history,
nature of his offense, disciplinary infractions, length of sentence and
amount of time served, current age and age at the time of offense and
sentencing, release plans, and ‘[w]hether release would minimize the severity
of the offense.’” (quoting Federal Bureau of Prisons, Program Statement
5050.50 at 12 (Jan. 17, 2019))).

                                     26
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 27 of 37



old age after serving a substantial portion of a sentence and is

deteriorating in health, or becomes the only available caregiver

for a minor or spouse.18 The policy statement also provides that

“other” reasons may be extraordinary and compelling, without

further defining these “other” reasons. U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. n.1(D) (U.S. Sentencing Comm’n

2018). While the enumerated reasons (i.e. illness, old age, and

family circumstances) look to circumstances at the time the

motion is made, the policy statement provides that “the fact

that an extraordinary and compelling reason reasonably could

have been known or anticipated by the sentencing court does not

preclude consideration for a reduction under this policy

statement.” Id. at § 1B1.13 cmt. n.2.

     Reviewed in toto, the common theme throughout the policy

statement is that there are extraordinary and compelling reasons

in situations where there are uncommon circumstances and

continued imprisonment would result in a significant collateral




18U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)–(C) (U.S. Sentencing
Comm’n 2018) (providing that extraordinary and compelling circumstances exist
when (1) “defendant is suffering from a terminal illness” or from a condition
“that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or
she is not expected to recover;” (2) “defendant (i) is at least 65 years old;
(ii) is experiencing a serious deterioration in physical or mental health
because of the aging process; and (iii) has served at least 10 years or 75
percent of his or her term of imprisonment, whichever is less;” or (3) there
is a “death or incapacitation of the caregiver of the defendant’s minor child
or minor children” or “incapacitation of defendant’s spouse or registered
partner when the defendant would be the only available caregiver for the
spouse or registered partner”).

                                     27
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 28 of 37



or secondary harm to the defendant. This understanding is

consistent with the ordinary meaning of the words

“extraordinary” and “compelling.” And a number of courts have

found extraordinary and compelling reasons in situations

consistent with this understanding. One such situation is where

there is an uncommon illness or medical complication

(extraordinary) and continued imprisonment increases the

likelihood of an untimely death or a serious injury

(compelling).19 Another situation is where the defendants or

their dependents are unusually vulnerable (extraordinary) and

continued imprisonment inflicts harm on certain ailing

defendants or on defendants’ closely-related dependents with no

other caregiver (compelling).20 Thus, “other” situations

warranting a finding of extraordinary and compelling reasons may

also be found when there are unusual conditions (extraordinary)



19 See United States v. Rodriguez, --- F. Supp.3d ----, No. 03-cr-00271-1,
2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020) (finding that it is
extraordinary and compelling that the defendant “suffers from underlying
health conditions that render him especially vulnerable to COVID-19,” that
“prison is a particularly dangerous place for [the defendant] at this
moment,” and that “he has served almost all of his sentence and has shown
commendable rehabilitation while in prison”); United States v. Beck, 425 F.
Supp. 3d 573, 581 (M.D.N.C. 2019) (finding that it is extraordinary and
compelling that “[a]s long as [the defendant] stays in BoP custody, she faces
a substantial likelihood of substandard medical care for her life-threatening
disease”).
20 See Ebbers, 432 F. Supp. 3d at 432 (finding that it is extraordinary and

compelling that the defendant is over 65 years old, has served more than ten
years, and “is sick, weak, disoriented, and bedridden”); United States v.
Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (finding that it is extraordinary
and compelling that “[the defendant] is the only available caregiver for an
ailing, close member of his family: his mother” (internal quotation and
quotation marks omitted)).

                                     28
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 29 of 37



and continued imprisonment results in a significant collateral

or secondary harm to the defendant (compelling).

    The Commission’s policy statement further informs the Court

by reference to the BOP, which provides a list of factors to

guide the Court’s judgment. The BOP’s program statement provides

that, in determining whether to grant compassionate release, the

following should be considered: (1) the nature of the offense;

(2) the inmate’s criminal history, personal history, current

age, age at the time of the offense, discipline in prison,

adjustment to prison, and release plans; (3) any detainers that

have not been resolved; (4) the amount of the sentence served;

(5) any victim’s comments; and (6) “[w]hether release would

minimize the severity of the offense.” Federal Bureau of

Prisons, Program Statement 5050.50 at 12 (Jan. 17, 2019). In

many ways, these considerations overlap with the § 3553(a)

factors, which a court must ultimately consider before granting

compassionate release. See United States v. Beck, 425 F. Supp.

3d 573, 580 (M.D.N.C. 2019).

    In attempting to divine the meaning of “other” reasons (not

enumerated in the policy statement), some courts have

interpreted the BOP’s program statement, providing this list of

factors, as an additional basis, or additional bases, for

finding extraordinary and compelling reasons. See United States

v. Adeyemi, No. 06-cr-124, 2020 WL 3642478, at *25 (E.D. Pa.

                                   29
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 30 of 37



July 6, 2020). But the BOP’s program statement factors are not

necessarily “other” extraordinary and compelling reasons. While

the factors may be helpful in informing the judgment of the

Court, the presence of one or more of these factors is not

sufficient in and of itself to justify the granting of

compassionate release.

    In fact, the BOP’s program statement presents the factors

as aids to the exercise of discretion, not as independent

reasons for granting compassionate release. The very language of

the program statement directs that these factors should be

considered “[f]or all [compassionate release] requests,”

including under illness, old age, and family circumstances (the

enumerated reasons), not just for “other” extraordinary and

compelling reasons. Federal Bureau of Prisons, Program Statement

5050.50 at 12 (Jan. 17, 2019).

    Moreover, these factors are “considered to assess whether

the [compassionate release] request presents particularly

extraordinary and compelling circumstances,” not whether the

compassionate release request presents “other” extraordinary and

compelling reasons. Id. (emphasis added). So, for example, there

may be extraordinary and compelling reasons for reducing the

sentence of a defendant who is exposed to an increased risk of

serious illness by susceptibility to COVID-19, but only if he



                                   30
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 31 of 37



has completed a large portion of his sentence and not if he has

completed a small portion of his sentence.

    Distilling the teachings from both the Commission’s policy

statement and the BOP’s program statement, the Court concludes

that there are extraordinary reasons where there are uncommon or

unusual circumstances, and there are compelling reasons where

continued imprisonment would result in a significant secondary

or collateral harm to the defendant. Accordingly, the Court will

apply this standard to the remaining reasons proposed by

Andrews: (1) the government’s charging decision, (2) Andrews’s

susceptibility to COVID-19, (3) his age, and (4) his

rehabilitation. The Court will consider each reason advanced by

Andrews in turn.

    First, Andrews points to the prosecutor’s decision to

charge thirteen stacking § 924(c) counts. There is no evidence

that Andrews was singled out or treated differently from the

other three defendants in this case or other similarly situated

defendants. Instead, the facts are that the prosecutors followed

applicable prosecutorial policies. At the time that Andrews was

prosecuted, in 2005, the exercise of prosecutorial discretion by

line prosecutors at the United States Attorney’s Office for the

Eastern District of Pennsylvania was controlled by Department of

Justice policy. The relevant charging policy at the time was

detailed in a memorandum from Attorney General John Ashcroft.

                                   31
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 32 of 37



Memorandum from John Ashcroft, Att’y Gen., Dep’t of Justice, to

U.S. Attorneys Regarding Policy on Charging of Criminal

Defendants (Sept. 22, 2003) (“Ashcroft Memo”),

https://www.justice.gov/archive/opa/pr/2003/September/03_ag_516.

htm (last visited Aug. 18, 2020).

    The prosecutors in this case acted in accordance with the

Department of Justice charging policies, such that there was no

abuse of prosecutorial discretion. The policy provided that “in

all federal criminal cases, federal prosecutors must charge and

pursue the most serious, readily provable offense or offenses

that are supported by the facts of the case.” Id. It further

provided that “[t]he use of statutory enhancements is strongly

encouraged, and federal prosecutors must therefore take

affirmative steps to ensure that the increased penalties

resulting from specific statutory enhancements, such as the

filing of an information pursuant to 21 U.S.C. § 851 or the

filing of a charge under 18 U.S.C. § 924(c), are sought in all

appropriate cases.” Id. Indeed, pursuant to the policy “[a]

prosecutor may forego or dismiss a charge of a violation of 18

U.S.C. § 924(c) only with the written or otherwise documented

approval of an Assistant Attorney General [or another

supervisor].” Id. Thus, Andrews points to no facts showing that

prosecutors abused their discretion. And, accordingly, the

prosecutor’s charging decision does not favor finding

                                   32
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 33 of 37



extraordinary and compelling reasons for granting compassionate

release.

     Second, Andrews points to his susceptibility to COVID-19.

At the outset, “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). A risk factor

is required, and when a defendant’s “hypertension was described

as ‘mild’ and he was prescribed two medications for the

condition,” that “defendant has not established that his high

blood pressure and related medical conditions constitute a

serious medical condition” to find extraordinary and compelling

reasons. United States v. Nesbitt, No. 09-cr-181, 2020 WL

3412577, at *2–3 (E.D. Pa. June 22, 2020). Andrews does not

describe his hypertension beyond saying that it requires

medication, and thus the Court finds that it is not a serious

enough condition to favor finding extraordinary and compelling

reasons.21


21Additionally, the risk to Andrews at USP Canaan, the facility where he is
housed, is at this point little more than speculative. See United States v.
Buckman, No. 14-cr-540-01, 2020 WL 4201509, at *4 (E.D. Pa. July 22, 2020)
(“When prisons can keep the number of positive COVID-19 cases low or even at
zero, which is the case at Alderson FPC, the risk of exposure is too
speculative to render the circumstances extraordinary and compelling.”
(citation omitted)). There are zero positive test of 230 that have been
conducted at the institution. Federal Bureau of Prisons, COVID-19:
Coronavirus, https://www.bop.gov/coronavirus/ (last visited Aug. 18, 2020).
And the BOP has implemented protocols to curb the spread of the novel
coronavirus in the future and to ensure the safety of all inmates, including
the quarantining of inmates who are susceptible to the virus due to

                                     33
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 34 of 37



     Third, Andrews points to his young age at the time he

committed the offenses. He was nineteen years old at the time he

committed the offenses. Only three percent of all federal

offenders were less than twenty-one years old in 2019. U.S.

Sentencing Comm’n, Sourcebook of Federal Sentencing Statistics

Table 7 (2019),

https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/annual-reports-and-sourcebooks/2019/Table07.pdf

(last visited Aug. 18, 2020). So, his age at the time of the

offenses is beyond what is common, i.e., extraordinary. And this

young age indicates less culpability and enhances the

possibility of rehabilitation.22 So, his age at the time of the

offenses favors granting compassionate release.

     Fourth, Andrews points to his rehabilitation in prison. He

has an unblemished disciplinary record since 2013 and regularly

attends church. He has also taken classes that have prepared him

for employment in carpentry, plumbing, and personal fitness. And



preexisting health conditions. Federal Bureau of Prisons, BOP Implementing
Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp (last
visited Aug. 18, 2020).
22 See Miller v. Alabama, 567 U.S. 460, 472 (2012) (“We reasoned that those

findings—of transient rashness, proclivity for risk, and inability to assess
consequences—both lessened a child’s ‘moral culpability’ and enhanced the
prospect that, as the years go by and neurological development occurs, his
‘deficiencies will be reformed.’” (quoting Graham v. Florida, 560 U.S. 48, 68
(2010))); James C. Howell et al., Bulletin 5: Young Offenders and an
Effective Response in the Juvenile and Adult Justice Systems: What Happens,
What Should Happen, and What We Need to Know 18 (2013),
https://www.ncjrs.gov/pdffiles1/nij/grants/242935.pdf (“Hence adolescents and
young adults simply do not have the physiological capacity of adults over age
25 to exercise judgment or control impulses.”) (last visited Aug. 18, 2020).

                                     34
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 35 of 37



he assisted in the development of a crochet program, under which

he volunteers time to knitting items to donate to the Salvation

Army. Thus, Andrews’s rehabilitation can also be viewed as

extraordinary, and it favors granting the motion.

      And yet, Andrews’s young age and rehabilitation are not

compelling reasons by themselves to warrant the Court’s exercise

of its discretion to reduce his sentence.23 The Court is not

aware of any cases where young age at the time of the offense

and rehabilitation were found to be both extraordinary and

compelling to warrant granting compassionate release without

other reasons to support it.24 Although Andrews’s age at the time

of the offense and his rehabilitation are uncommon, and thus

extraordinary, these reasons are not compelling to warrant a

sentence reduction in that there is no significant collateral or

secondary harm to Andrews by his continued imprisonment.


23 Whether to grant an authorized sentence reduction is ordinarily committed
to the discretion of the district court. See United States v. Mateo, 560 F.3d
152, 154 (3d Cir. 2009) (“We review a court’s ultimate decision whether to
grant or deny a defendant’s motion to reduce sentence under § 3582(c)(2) for
abuse of discretion.”); United States v. Castano-Vasquez, 266 F.3d 228, 233
(3d Cir. 2001) (“We leave the determination of whether a defendant presents
an extraordinary case to the sound discretion of the sentencing court.”).
24 Cf. McCoy v. United States, No. 03-cr-197, 2020 WL 2738225, at *6 (E.D. Va.

May 26, 2020) (“Specifically, Petitioner’s relative youth at the time of the
sentence, the overall length of the sentence, the disparity between his
sentence and those sentenced for similar crimes after the FIRST STEP Act, and
his rehabilitative efforts form an extraordinary and compelling basis for
relief.”), appeal docketed, (4th Cir. June 5, 2020); United States v. Maumau,
No. 08-cr-00758-11, 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020) (“Based on
the above, the court concludes that a combination of factors—Mr. Maumau’s
young age at the time of the sentence, the incredible length of the mandatory
sentence imposed, and the fact that, if sentenced today, he would not be
subject to such a long term of imprisonment—establish an extraordinary and
compelling reason to reduce Mr. Maumau’s sentence.”).

                                      35
     Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 36 of 37



    Ultimately, the only harm Andrews articulates, based on

young age and rehabilitation, is the harm of continued

imprisonment. The BOP’s program statement recognizes age at the

time of the offense as a factor to consider. And it arguably

recognizes rehabilitation in that it lists personal history,

discipline in prison, adjustment to prison, and release plans as

factors to consider. But as discussed above, the BOP’s program

statement factors are not necessarily extraordinary and

compelling reasons in and of themselves. This case illustrates

why this is so.

    The circumstances of Andrews’s imprisonment suggest that a

number of the BOP’s program statement factors could support a

finding of extraordinary reasons. And yet there is insufficient

support for a finding of compelling reasons here. It is true

that there may be a harm in the continued imprisonment of a

person who is considered rehabilitated and less culpable because

of his age at the time of the offense. But, unlike the risk of

contracting a serious illness or the risk of harm to a

vulnerable dependent, this type of harm is not collateral or

secondary to imprisonment. The harm here is that Andrews will

continue to be imprisoned pursuant to a lawfully imposed

sentence. This is not the harm that compassionate release was

intended to remedy.



                                   36
      Case 2:05-cr-00280-ER Document 266 Filed 08/19/20 Page 37 of 37



     Therefore, the Court will exercise its discretion to find

that Andrews does not present extraordinary and compelling

reasons for granting compassionate release.25


V.   CONCLUSION
     For the reasons stated above, the motion for compassionate

release will be denied. An appropriate Order follows.




25While compassionate release is not warranted under the FSA, the facts of
this case compel the exercise of the executive power to grant clemency and
order the reduction of this sentence. The sentencing Judge would support such
an effort.

                                     37
